
	
		II
		112th CONGRESS
		2d Session
		S. 2737
		IN THE SENATE OF THE UNITED STATES
		
			May 7, 2012
			Mr. Casey introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend and modify the temporary reduction of duty on
		  cast stainless steel single-piece exhaust gas manifolds.
	
	
		1.Cast stainless steel
			 single-piece exhaust gas manifolds
			(a)In
			 generalHeading 9902.40.94 of the Harmonized Tariff Schedule of
			 the United States (relating to cast stainless steel single-piece exhaust gas
			 manifolds) is amended—
				(1)in the article
			 description, by striking subheading 9902.01.50 and inserting
			 subheading 8409.91.50; and
				(2)by striking the
			 date in the effective period column and inserting
			 12/31/2015.
				(b)Effective
			 dateThe amendments made by subsection (a) apply to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
